                                    In the United States District Court
                              for the Eastern District of North Carolina
                                           Eastern Division


 Karol Huffman,

         On behalf of himself and those               Civil Action No. 4:19-cv-00034-FL
         similarly situated,

                Plaintiff,                            Judge Louise Wood Flanagan

         v.

 Meadow Greens Pizza, et al.,

                Defendants.


                         Order Granting Joint Motion to Stay Proceedings


       This case is before me on the Parties’ Joint Motion to Stay Proceeding (the “Motion’).

After consideration of the Motion, I grant the Motion and order as follows:

       1.      The Parties have been engaging in good-faith negotiations have mutually selected

J. Bradford Stillman to mediate this case and have confirmed a date to conduct mediation for

October 23, 2019.

       2.      In light of the currently scheduled mediation, the Case is stayed 75 days from the

date of this Order;

IT IS SO ORDERED


  9/18/19
______________                         ______________________________
Date                                   The Honorable Louise Wood Flanagan
                                       U.S. District Judge




                                                  1
FPDOCS 35988407.1
